Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed September 21, 2022 is acknowledged.  Claims 1 and 34 are amended.  Claims 1-15, 34, 49-50, 54, and 56 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed March 21, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 13-15, 34, 49-50, 54, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., US 2007/181499 (Roberts, of record).
Regarding claim 1, Roberts discloses a system for removing cytokines and other substances from blood (abstract, fig. 2, ¶ 0022), said system comprising:
A plasma separator (REF 906, ¶ 0057) capable of separating blood into blood cells and plasma;
An adsorption chamber (REF 912, ¶ 0057) comprising by weight 50-70% activated carbon and 30-50% non-ionic resin (¶ 0079, 0084-0085);
A combining chamber (junction of REF 920);
Wherein the system is configured to perform the following:
 Pass venous blood from a subject (REF 902) to the plasma separator (REF 906) to separate blood into blood cells and plasma (¶ 0057);
Pass plasma (from 906) directly to the adsorption chamber (REF 912) from the plasma separator (see “may optionally pre-filtered through pre-filter 910, ¶ 0057), said adsorption chamber configured to adsorb cytokines in the plasma (¶ 0057, 0079, 0084-0085); and
Combine processed plasma from the adsorption chamber (via REF 912, see “optionally passes through a second pre-filter 914”, ¶ 0057) with blood cells in the combining chamber (via junction at REF 920), wherein the combining chamber is configured to form processed blood without exchanging any fluid (fig. 2), and configured such that processed blood can be transfused directly to the subject wherein no fluid besides the subject’s blood is added to the circuit before transfusion (fig. 2, ¶ 0058, 0081).
Roberts does not disclose a system configured to combine processed plasma directly from the adsorption chamber to the combining chamber.  However, Roberts discloses filter elements (REF 910, 914) as optional (¶ 0057), and further includes a particle filter (REF 916) between the adsorption chamber and a combination chamber (junction between REF 922, 920, fig. 2).  Additionally, Roberts includes filters (see “filter”, fig. 5) integral with the adsorption chamber to further limit particulates from entering or leaving the adsorption chamber.  As such, while Roberts does not explicitly disclose a system wherein the processed plasma is received directly from the adsorption chamber to the combining chamber, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the particle filter (REF 916) from the fluidic line, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function (via integral filters and prefilter recited above) as before involves only routine skill in the art (MPEP 2144.04, Section II, Parts A/B).
Regarding claims 2-4, Roberts discloses that the adsorption chamber comprises AMBERLITE XAD-7HP and AMBERCHROM GC300C (¶ 0068-0069, 0079).
Regarding claim 5, Roberts discloses that the adsorption chamber comprises uncoated coconut shell granule charcoal (¶ 0025).
Regarding claim 7, Roberts discloses that the adsorption chamber (fig. 5) comprises:
A housing (see “housing”) comprising a hollow tube with opposing ends, said housing containing the activated carbon and non-ionic resin (fig. 5);
Porous membrane filters covering each of the ends of the housing (see “filter”), each porous membrane creating a barrier for maintaining the activated carbon and non-ionic resin within the housing while allowing for passage therethrough of the plasma (figs. 2, 5); and
End caps (see “blue cap”, and “red cap”) fitted to each of the ends of the housing, wherein each endcap is configured to keep its corresponding porous membrane filter in place and to maintain a seal between the endcap and the corresponding end of the housing (via various “O-ring” structures).
Regarding claim 13, Roberts discloses that the materials in the adsorption chamber are coated with human serum albumin (abstract, ¶ 0028) and an anticoagulant added to physiological saline as a delivery solution (see “heparinized human plasma”, ¶ 0085).
Regarding claim 14, while Roberts discloses the anticoagulant being heparin (¶ 0085), Roberts does not explicitly disclose the anticoagulant being sodium heparin.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize sodium heparin as an anticoagulant, since it has been held to be within the general skill of a worker in the art to select known materials on the basis for their suitability for the intended use as a matter of obvious design choice, absent a showing of criticality or unexpected results (MPEP 2144.07).
Regarding claim 15, Roberts discloses the adsorption chamber is capable of removing toxins and cytokines from blood (abstract).
Regarding claim 34, Roberts discloses a method of using the system recited in claim 1 (see fig. 2, ¶ 0057-0058).  While Roberts discloses filter elements (REF 910, 914) as optional (¶ 0057), Roberts further includes a particle filter (REF 916) between the adsorption chamber and a combination chamber (junction between REF 922, 920, fig. 2).  Additionally, Roberts includes filters (see “filter”, fig. 5) integral with the adsorption chamber to further limit particulates from entering or leaving the adsorption chamber.  As such, while Roberts does not explicitly disclose a method wherein the processed plasma is received directly from the adsorption chamber to the combining chamber, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the particle filter (REF 916) from the fluidic line, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function (via integral filters and prefilter recited above) as before involves only routine skill in the art (MPEP 2144.04, Section II, Parts A/B).
Regarding claims 49-50 and 56, Roberts discloses using the method above for removing cytokines and other toxins from the blood of a subject, thereby providing therapeutic treatment for sepsis or renal failure (abstract).
Regarding claim 54, while Roberts does not explicitly disclose adding an anticoagulant to the blood during treatment, Roberts recognizes the importance of providing an anticoagulant while treating human blood (¶ 0085).  Therefore, it can be envisaged that Roberts would also use an anticoagulant during actual treatment of human blood similarly as during in vitro testing of the adsorption chamber with heparinized human blood.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Uchi et al., US 7597806 (Uchi, IDS).
Regarding claims 6 and 12, while it is evident that Roberts recognizes the tubular adsorbent chamber being made with a biologically inert material, Roberts does not explicitly disclose said adsorption chamber being made from any of the recited polymers of claim 6.  However, Uchi discloses a body fluid filter device (abstract, figs. 2-5) wherein said filter device housing is made from any of a variety of general purpose resins including polycarbonate and polypropylene (C6/L21-26).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Roberts to utilize the housing materials described in Uchi since it has been held to be within the general skill of a worker in the art to select a known material as seen in Uchi on the basis of its suitability for the intended use (body fluid treatment) as a matter of obvious design choice (MPEP 2144.07).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Dannenmaier, US 2003/0029785 (Dannenmaier).
Regarding claim 8, Roberts does not explicitly disclose the end caps including a groove along the inner circumference, said groove being configured to facilitate mating of each end cap with the corresponding end of the housing.  However, Dannenmaier discloses a blood purification membrane apparatus (abstract, figs. 1-3) comprising a housing (REF 3) sealed by end caps (REF 5) at each end, wherein said end caps include a groove (REF 64, fig. 3) along the inner circumference.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the end caps of Roberts to include a sealing groove as described in Dannenmaier since it has been shown that such groove configurations are suitable for providing fluid-tight connections between tubular housings (REF 3) and respective end caps (REF 5).
Regarding claims 9-10, while Dannemaier discloses multiple embodiments and means for sealing the end cap and housing (¶ 0023-0025, 0048-0049), Roberts (in view of Dannenmaier) does not disclose a system wherein the groove includes a plurality of quantities of adhesive.  However, it would have been obvious to one having ordinary skill in the art to select a recited sealing/adhesive means proposed in Dannenmaier (see “adhesive means, by welding, or by means of a seal”, ¶ 0023-0025) since the examiner notes the equivalence of said sealing means provided in Dannenmaier for their use in the fluid filtration art and the selection of any of these known equivalents to provide adhesion between the end cap and housing would be within the general level of ordinary skill in the art (MPEP 2144.06).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Tsuda et al., US 4243532 (Tsuda, IDS).
Regarding claim 11, Roberts does not explicitly disclose the ends of the housing being in a threaded connection with corresponding end caps.  However, Tsuda discloses a body fluid treatment system (abstract, figs. 4-5) comprising end caps (REF 26, 27) being in a threaded connection (C5/L29-37) with a housing (REF 22).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the housing and end caps of Roberts to utilize a threaded connection as described in Tsuda in order to provide a fluid-tight seal (Tsuda, C5/L29-37).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roberts and secondary references applied in obviousness type rejections set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779